Citation Nr: 0431940	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-04 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is the son of the veteran who had active 
service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The case 
has been transferred to the San Diego, California RO.  In 
February 2004, the appellant testified at a Travel Board 
hearing before the undersigned.  


FINDINGS OF FACT

1.  The appellant was born in November 1973, and is the son 
of the veteran.  

2.  In a June 2002 rating decision, the veteran was granted a 
permanent and total rating for post-traumatic stress disorder 
(PTSD), effective November 2001; it was also determined that 
basic eligibility for Chapter 35 educational benefits was 
established, effective November 2001.  

3.  In July 2002, when the appellant was 28 years of age, the 
RO received his VA Form 22-5490, Application for Survivors' 
and Dependents' Educational Assistance.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 3041 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The RO failed to address the VCAA with respect to the duty to 
notify and assist the appellant in this case.  However, the 
record reflects that appellant was advised in the July 2002 
decision and December 2002 statement of the case of the 
reasons for the denial of his claim, i.e., that the facts did 
not warrant entitlement to education benefits as a matter of 
law, clearly inferring that no further development was needed 
or warranted.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further observes that the appellant has 
been provided with the applicable law and regulations, and 
that there is no indication that there are any outstanding 
pertinent records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a manner, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

This case involves the application of law to undisputed 
facts, and those facts have been completely developed by the 
RO.  More specifically, this case involves the application of 
law pertaining to eligibility for Chapter 35 educational 
assistance to facts which include the date on which the 
appellant first had eligibility for VA educational benefits, 
the date of the appellant's birth, and the date that his 
application for educational assistance was received.  Since 
these factual matters are uncontroverted, no further action 
is necessary under the VCAA.  The case is ready for appellate 
review.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The "harmless error 
doctrine" is applicable when evaluating VA's compliance with 
the VCAA).


Background

The appellant was born in November 1973.  He turned 26 years 
of age in November 1999.  He is the son of the veteran. 

In a June 2002 rating decision, the veteran was granted a 
permanent and total rating for post-traumatic stress disorder 
(PTSD), effective November 2001; the RO also determined that 
basic eligibility for Chapter 35 educational benefits was 
established, effective November 2001.  

In July 2002, when the appellant was 28 years of age, the RO 
received his VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance.

In February 2004, the appellant testified at a Travel Board 
hearing.  At that time, the appellant indicated that when his 
father was awarded VA benefits, he was assured that his 
children would be assisted financially with college.  He 
requested an extension of time in order to further his 
educational pursuits.  He stated that his father, the 
veteran, suffered from PTSD for many years, and did not ask 
for all that he should have from VA.  The appellant indicated 
that when his father finally did request more from VA, the 
appellant was past the age limit for DEA benefits.


Analysis

DEA benefits are provided pursuant to Chapter 35, Title 38, 
United States Code, to certain qualifying dependents of 
certain classes of veterans.  One such class of veterans is 
those who are rated both permanently and totally disabled as 
the result of service- connected disabilities, and one such 
qualifying group of dependents consists of some of the 
children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, a program of education or special restorative 
training may not be afforded prior to the eligible person's 
18th birthday or the completion of secondary schooling, 
whichever is earlier.  In pertinent part, no person is 
eligible for educational assistance who reached his 26th 
birthday on or before the effective date of a finding of 
permanent total service-connected disability.  No person is 
eligible for educational assistance beyond his or her 31st 
birthday, except as provided under 38 C.F.R. § 21.3041(e)(2).  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (c), (d).  

The basic beginning date of an eligible child's period of 
eligibility is his/her 18th birthday or successful completion 
of secondary schooling, whichever occurs first.  In certain 
circumstance, an eligible child may commence their period of 
eligibility prior to the 18th birthday.  The basic ending 
date (delimiting date) is the eligible person's 26th 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), 
(b), (c).  

The basic ending date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays: (1) Effective date of permanent total rating 
of veteran-parent or the date of notification to him or her 
of such rating, whichever is the more advantageous to the 
eligible person; (2) Death of veteran-parent; (3) Date of 
first unconditional discharge or release from "duty with the 
Armed Forces'' served as an eligible person if he or she 
served after age 18 and before age 26; (4) enactment of Pub. 
L. 88-361 on July 7, 1964, providing eligibility based on 
permanent total disability; that is, July 6, 1969; (5) 
enactment of Pub. L. 89-349 on November 8, 1965, providing 
eligibility based on peacetime service after the Spanish-
American War and prior to September 16, 1940; or during World 
War I or World War II solely by reason of the provisions of 
38 U.S.C. 1101; that is, November 7, 1970; (6) enactment of 
Pub. L. 89-613 on September 30, 1966, providing eligibility 
based on service with the Philippine Commonwealth Army or as 
a Philippine Scout as defined in Sec. 3.8 (b), (c), or (d) of 
this chapter; that is, September 29, 1971. See Sec. 3.807 of 
this chapter; (7) effective date of Pub. L. 90-77, section 
307, October 1, 1967, providing eligibility for persons 
solely by virtue of that section who were over age 23 and 
below age 26 on that date; that is September 30, 1972; (8) 
enactment of Pub. L. 92-540 (86 Stat. 1074) on October 24, 
1972, providing for a course of apprentice or other on-the-
job training approved under the provisions of Sec. 21.4261 or 
21.4262; that is, October 24, 1982 or until age 31, whichever 
is earlier; (9) the child may lose eligibility through 
ceasing to be the veteran's stepchild either because the 
veteran and the child's natural or adoptive parent divorce or 
because the veteran and the child's natural or adoptive 
parent separate and the child is no longer a member of the 
veteran's household.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d).

In some cases, the basic ending date may be extended.  An 
eligible person may be afforded Chapter 35 benefits beyond 
his delimiting date, if (1) he is in pursuit of a program of 
education and he suspends pursuit of such program of 
education prior to his delimiting date and the suspension was 
due to conditions beyond his control, see 38 C.F.R. 
§ 21.3043, but not beyond age 31; or (2) period of 
eligibility ends when an eligible person is enrolled in an 
educational institution regularly operated on the quarter or 
semester system and such period ends during a quarter or 
semester, such period shall be extended to the end of the 
quarter or semester, or for courses at educational 
institutions operated on other than a quarter or semester 
system, if the period ends after a major portion of the 
course is completed, such period shall be extended to the end 
of the course, or until 12 weeks have expired, whichever 
first occurs; extension may be authorized beyond age 31, but 
may not exceed maximum entitlement and no extension of the 
period of eligibility will be made where training is pursued 
in a training establishment as defined in 38 C.F.R. §  
21.4200(c); or (3) child is enrolled and eligibility ceases 
because the veteran is no longer rated permanently and 
totally disabled; or (4) child is enrolled and eligibility 
ceases because the member of the Armed Forces upon whose 
service eligibility is based is no longer listed by the 
Secretary concerned in any of the categories specified in 
38 C.F.R. § 21.3021(a)(1)(iv).  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041(e).

The appellant was born in November 1973.  He turned 26 years 
of age in November 1999.  In a June 2002 rating decision, the 
veteran was granted a permanent and total rating for PTSD, 
effective November 2001.  The RO also determined that basic 
eligibility for Chapter 35 educational benefits was 
established, effective November 2001.  In July 2002, when the 
appellant was 28 years of age, the RO received his 
application for Chapter 35 benefits.  

As noted, above, pertinent VA law and regulations provide 
that no person is eligible for educational assistance who 
reached his 26th birthday on or before the effective date of 
a finding of permanent total service-connected disability.  
38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040(c).  The veteran was 
rated as permanent and total after the appellant's 26th 
birthday.  Accordingly, the appellant is not entitled to DEA 
benefits under Chapter 35, Title 38, United States Code.  

The Board has considered whether the ending date may be 
modified.  However, the Board finds that it cannot.  None of 
the events described in 38 C.F.R. § 21.3041(d) can be used to 
allow for a modified ending date because none of them 
occurred when the appellant was between the age of 18 and 26.  
Therefore, 38 C.F.R. § 21.3041(d) is not applicable to the 
appellant.

The Board has also considered that Chapter 35 benefits may be 
extended in some cases to an eligible person's 31st birthday.  
However, the basic ending date may only be extended if the 
eligible person falls within one of the four specified 
categories in 38 C.F.R. § 21.3041(e).  The appellant does not 
fall into one of these categories.  All of the listed 
categories involve circumstance where, prior to expiration of 
the delimiting date, an eligible child is enrolled in a 
program of education under Chapter 35 and that program is 
suspended due to conditions beyond the child's control; the 
period of eligibility ends before a course is completed; the 
child is enrolled and eligibility ceases because the veteran 
is no longer rated permanently and totally disabled; and/or 
(4) child is enrolled and eligibility ceases because the 
member of the Armed Forces upon whose service eligibility is 
based is no longer listed by the Secretary concerned in any 
of the categories specified in 38 C.F.R. § 21.3021(a)(1)(iv).

In sum, the appellant never had and does not currently have 
basic eligibility for Chapter 35 benefits because the veteran 
was not rated permanent and total before the appellant's 26th 
birthday.  He does not qualify for an extension because he 
would have had to have commenced a program of education in 
the Chapter 35 program prior to his 26th birthday.  

The Board has also considered the recent General Counsel (GC) 
opinion, VAOPGCPREC8-2004, which considered extensions of 
delimiting dates for Chapter 35 benefits.  In that opinion, 
GC considered whether the age limitation for payment of 
Chapter 35 benefits contained at 38 C.F.R. §§ 21.3040(d) and 
21.3041(d) applies to the exception to the basic eligibility 
period for receipt of Chapter 35 benefits contained at 38 
U.S.C.A. § 3512(a)(3).  

38 U.S.CA. § 3512(a)(3) stated where VA first finds that the 
parent from whom eligibility is derived, or if the death of 
the parent from whom eligibility derived occurred, after the 
eligible person's 18th birthday, but before his/her 26th 
birthday, then the period of eligibility shall end 8 years 
after the date that VA first finds that the parent-veteran 
had a service-connected total disability permanent in nature 
or the death of the parent-veteran from whom eligibility is 
derived.  

GC determined that an extension of an eligible child's 
Chapter 35 eligibility period under 38 U.S.CA. § 3512(a)(3) 
may be granted beyond age 31.  GC determined that to the 
extent 38 C.F.R. § 3041(d) purports to bar extensions of the 
basic eligibility period beyond age 31 in circumstances other 
than as described in either 38 U.S.C.A. § 3512(a)(4) 
(following service on active duty); § 3512(a)(5) (following 
the date the child became eligible based on the parent being 
a member of the Armed Forces missing in action, captured by a 
hostile force, or forcibly detained or interned by a foreign 
government or power pursuant to § 3501(a)(1)(A)(iii)); or § 
3512(c) (following suspension of the child's program for 
reasons beyond the child's control, it was ultra vires and of 
no effect.  

However, this does not apply to the instant case.  GC did not 
address circumstances where the parent-veteran is rated 
permanent and total after the claimant attains 26 years of 
age and then claimant applies for Chapter 35 benefits after 
attaining 26 years of age.  In fact, GC recognized that under 
current law, an eligible child may be awarded Chapter 35 
assistance during the period beginning on the child's 18th 
birthday and ending on his or her 26th birthday and cited to 
38 U.S.C.A. § 3512(a).  

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  There is no legal basis to find the appellant 
eligible for educational assistance benefits under Chapter 
35.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



